DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are pending.
Claims 1-22 are rejected under 35 USC § 103

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Per claims 18-20, the claimed “means” for “receiving”, “updating” and “second” are interpreted as: Spec section [0034] – “controller 102 can send indications of updates to backup programmable switches 104 to update replica or backup directories based on an indication of an update to a primary directory of a primary programmable switch 104 that is received by controller 102. In the example of FIG. 1, programmable switches 1041A, 1041B, and 1041C serve as primary programmable switches for racks 101A, 101B, and 101C, respectively. Programmable switches 1042A, 1043A, 1042B, 1042C, and 1043C serve as backup programmable switches for their respective racks 101, and maintain backup cache directories”. Spec section [0037] – “Programmable switches 104 can use timeout values when sending indications of cache directory updates to controller 102. If an acknowledgment of the cache directory update is not received by the programmable switch 104 within the timeout value, the programmable switch 104 resends the indication of the cache directory update to controller 102 to ensure that global cache directory 20 is updated.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that the messages between nodes in Olnowich are not routed through intermediate nodes as proposed by the Interview Summary. Instead, network 20 in Olnowich is a "multi-stage network for 16 nodes comprised of two stages of switches," without any intermediate nodes as part of network 20. 
		Examiner disagrees. Olnowich col11/ln40-ln62 teaches the preferred embodiment of network 20 is a multi-stage interconnection network comprised of Allnode switches at each stage of network 20. The dual priority version of the Allnode switch provides the switch which has multiple copies interconnected to form network 20 for this invention. The network that forms using multiple copies of DP switch cannot be just a two stage network. Olnowich col8/ln8-ln16 teaches shared memory being divided into equal sectors with one sector residing at each of the nodes and the exemplary system supports up to 256 nodes. Olnowich col7/ln23-ln26 discloses a cache coherent network implements a tightly coupled multiprocessor system using a high speed multi-stage network to interconnect a scalable plurality of nodes. Olnowich col9/ln1-ln19 discloses the routed msg successively tries alternate paths in camp-on mode. Camp-on causes the message to stop and wait at the last stage of the network when contention is encountered. A rejection issued by the first and middle stages causes a retry of another alternate path to circumvent network blockage. Applicant quoted an example of 16 node system that uses DP switches arranged in two columns. However, as quoted above Olnowich discloses the system to be scalable and a system of 256 node is described and network is built by interconnecting multiple copies of those dp switches and finally described middle stages including first and last stages while describing alternate paths in camp-on mode. Hence Olnowich’s system is not a network of just two stages but includes more routing stages having intermediate nodes and hence node 30 and node 34 may be more than one node away in the network and there are intermediate nodes which just routes the remote read message between one client device and a remote memory device attached to another node.
Applicant argues that Olnowich would not update a locally stored cache directory based on the cache request it receives from the requesting node 30 since the nodes in Olnowich only update their directories for cache lines stored locally at the node in a changeable memory 222.
Examiner disagrees. Olnowich: col5/ln14-ln19 teaches a directory-based cache coherency approach using a distributed directory whereby cache coherency is maintained over a network. Olnowich: col5/ln47-ln49 teaches having cache coherency directory distributed to each of the nodes for tracking which of the nodes have copies of each cache line. Olnowich: col9/ln19-ln31 teaches that every request to read changeable data from local memory by any node (local or remote) causes the node number of the requesting node to be added to the list. Any store to a cache line that resides in the changeable section of memory causes the invalidate/cache directory to send invalidation messages across the network to all nodes listed in the invalidate/cache directory. Olnowich col25/ln36-ln43 teaches if the addressed location resides in the changeable area 222 of memory 54, remote read/store causes to involve invalidate/cache directory 32 during any read from changeable memory 222, whether it is a local or a remote read of that data. Olnowich col25/ln52-ln61 teaches that the invalidate directory 32 keeps an up-to-date account of which nodes 30, 34 have copies of each cache line of changeable data and if any changeable data is updated then the data tracking through the invalidate/cache directory becomes active. Olnowich col25/ln42-ln51 teaches that the entire memory can be changeable memory depending on configuration. All the teachings cited from Olnowich makes it clear that Olnowich teaches updating cache directory stored in the at least one memory attached to some node based on the received cache line request and it tracks which of the nodes have copies of each cache line and the changeable memory can be the entire memory space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 5-6, 9-10, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20030028819 A1), in view of Chacon et al. (US 20190050333 A1) and further in view of Olnowich (US 6044438 A).
Regarding claim 1 Chiu discloses:						 
a programmable switch (Chiu: FIG. 1 storage node 106) comprising:						 
at least one memory (Chiu: FIG. 1 storage node 106) configured to store a cache directory for a distributed cache (Chiu: [0033],[0034] Fig 2. teaches a system with distributed computing nodes where each node contains a cache (distributed cache) and a cache directory. For example Storage node 106 contais cache directory 206 and cache 114.); and					 
 circuitry (Chiu: FIG. 1 storage node 106) configured to:					[route cache messages between at least one client device and a plurality of memory devices];	 receive a cache line request from a client device to obtain a cache line for performing an operation by the client device (Chiu: [0053]-[0058] FIG. 3 teaches receiving data access request from client and serving the read/write request. Read/write access to caches are executed per cache line basis. As per wiki - https://web.archive.org/web/20200205215043/https://en.wikipedia.org/wiki/CPU_cache: Cache entries: "Data is transferred between memory and cache in blocks of fixed size, called cache lines or cache blocks. When a cache line is copied from memory into the cache, a cache entry is created. The cache entry will include the copied data as well as the requested memory location (called a tag).");
update the cache directory [stored in the at least one memory of the programmable switch] based on the received cache line request (Chiu: [0059]-[0060] teaches updating cache directory appropriately based on cache access request. Also see Olnowich teaching added at the end of claim 1.);					 
[route] the cache line request to a memory device to obtain the requested cache line (Chiu: [0053], [0074] teaches sending data access request to memory/disk and obtaining the requested data.); and					 
 send an indication of the cache directory update to a controller for the distributed cache to update a global cache directory (Chiu: [0032]-[0036] teaches updating global cache directory when data access operation is performed. In Chiu each entry in cache directory 206 contains information that points to a local copy of the data 202 or a symbolic link that points to a remote copy and thus all cache directories in each node is managed under a global cache directory scheme. Chiu: [0028] "...  the invention utilize a global cache directory maintained in multiple nodes in a storage cluster environment. A historic point of access list is maintained in a symbolic list of each entry in the cache directory. When an I/O operation is requested, the symbolic list is accessed to determine which node's cache contains the data. Further, upon the completion of an I/O operation, the symbolic list is updated." In Chiu each storage node is also the controller which performs all the functions of a controller).
Chiu teaches distributed cache, cache directory, receive and serve cache line request and teaches cache controller and global distributed cache. However, Even though all actions done by the controller is done by the nodes, Chiu did not explicitly mentioned the controller in each node.  
Chacon discloses send an indication of the cache directory update to a controller for the distributed cache to update a global cache directory (Chacon: [0028]-[0029] and Fig. 1 teaches a global cache directory 104 and controller 106. Chacon [0032] teaches controller 106 maintaining the global cache directory 104.) 
Both Chiu and Chacon represent works within the same field of endeavor, namely cache storage managements. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chiu in view of Chacon as it represents a combination of known prior art elements according to known methods (global cache directory scheme of Chiu using a dedicated memory/cache controller as used by Chacon) to yield a better global cache directory management system having more efficient distributed caching system (see also Chacon [0028], [0029]).
Chiu/Chacon teaches a cache directory for a distributed cache and updating cache directory and updating global cache directory update. However, Chiu/Chacon does not teach routing cache messages between at least one client device and many memory devices.
Olnowich discloses route cache messages between at least one client device and a plurality of memory devices (Olnowich: col20/ln6-23, col 21/ln27–col23/ln26: teaches controller 210 determining if the requested data from the source (client) is available locally or a remote reading is needed and if yes then routes the message to distributed memory at different locations/nodes for reading the requested data.);
Olnowich discloses route the cache line request to a memory device to obtain the requested cache line (Olnowich: col17/ln65 – col18/ln20, col20/ln6-23, col 21/ln27–col23/ln26: teaches controller 210 determining if the requested data from the source (client) is available locally or a remote reading is needed and if yes then routes the message to distributed memory at different locations/nodes for reading the requested cache data line.);
Both Chiu/Chacon and Olnowich represent works within the same field of endeavor, namely cache storage managements. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chiu/Chacon in view of Olnowich as it represents a combination of known prior art elements according to known methods (global cache directory scheme of Chiu/Chacon routing cache messages from the source to a plurality of memory devices as used by Olnowich) to yield a better global cache directory management system having more efficient distributed caching system (see also Olnowich col 20 ln 6-23, col 21 ln 27 – col 23 ln 26).
Chiu/Chacon teaches updating cache directory as quoted above. However, Olnowich is more explicit in teaching cache directory being present in every node and being updated when a cache line request is received.
Olnowich discloses update the cache directory stored in the at least one memory of the programmable switch based on the received cache line request (Olnowich: col5/ln14-ln19 teaches a directory-based cache coherency approach using a distributed directory whereby cache coherency is maintained over a network. Olnowich: col5/ln47-ln49 teaches having cache coherency directory distributed to each of the nodes for tracking which of the nodes have copies of each cache line. Olnowich: col9/ln19-ln31 teaches that every request to read changeable data from local memory by any node (local or remote) causes the node number of the requesting node to be added to the list. Any store to a cache line that resides in the changeable section of memory causes the invalidate/cache directory to send invalidation messages across the network to all nodes listed in the invalidate directory. Olnowich col25/ln36-ln43 teaches if the addressed location resides in the changeable area 222 of memory 54, remote read/store causes to involve invalidate/cache directory 32 during any read from changeable memory 222, whether it is a local or a remote read of that data. Olnowich col25/ln52-ln61 teaches that the invalidate directory 32 keeps an up-to-date account of which nodes 30, 34 have copies of each cache line of changeable data and if any changeable data is updated then the data tracking through the invalidate/cache directory becomes active. Olnowich col25/ln42-ln51 teaches that the entire memory can be changeable memory depending on configuration. All the teachings quoted from Olnowich makes it clear that Olnowich teaches updating cache directory stored in the at least one memory attached to some node based on the received cache line request).
Both Chiu/Chacon and Olnowich represent works within the same field of endeavor, namely cache storage managements. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chiu/Chacon in view of Olnowich as it represents a combination of known prior art elements according to known methods (global cache directory scheme of Chiu/Chacon including  distributed cache directory attached to each node and updating the distributed cache directory when a read request involves a node/memory as used by Olnowich) to yield a better cache coherency and having more efficient distributed caching system (see also Olnowich col5/ln47-ln49, col9/ln19-ln31, Olnowich col25/ln36-ln43, col25/ln42-ln51 col25/ln42-ln51).

Regarding claim 9, this is a method claim corresponding to the device claim 1, and is rejected for the same reasons mutatis mutandis.

Regarding claim 5 Chiu/Chacon/Olnowich discloses:						 
the programmable switch of Claim 1, wherein the circuitry is further configured to:						 
determine that the cache line is not represented in the cache directory	 
receive the requested cache line from the memory device (Chiu: [0074]-[0078] teaches identifying if the info about requested access location is not present in the cache directory); and
	update the cache directory after receiving the requested cache line from the memory device to include information representing the cache line (Chiu: [0074]-[0078] teaches identifying if the info about requested access location is not present in the cache directory and gets the data from the memory/disk and [0034]-[0035] teaches updating cache directory once cache has modified data.);	.  						 
Regarding claim 6 Chiu/Chacon/Olnowich discloses:						the programmable switch of Claim 1, wherein the circuitry is further configured to:						 
 receive a heartbeat packet from the controller; and in response to the received heartbeat packet, send an indication of a status of the programmable switch to the controller (Chiu: [0090] teaches a node 106 detecting another node 106 failure and the detected node 106 broadcasts a "failover recovery" message to all of the remaining nodes 106. Applicant's system sends heartbeat packet which indicates the failure/unavailability of a switch/node. Chiu's system also has the mechanism to detect failure of a node/switch and sends 'failover recovery' signal similar to the heartbeat packet to other nodes/controllers (in Chiu controller is distributed in all storage nodes).
Regarding claim 14 and 15 these are method claims corresponding to the device claim 5 and 6 and are rejected for the same reasons mutatis mutandis.

Regarding claim 10 Chiu/Chacon/Olnowich discloses:
the method of Claim 9, wherein the cache directory represents information about cache lines of the distributed cache that are stored in memory devices that are in communication with the programmable switch (Chiu: [0028] teaches global cache directory having information about each cache entry of all the cache blocks distributed across different nodes and the global cache directory distributed in multiple nodes communicates among the nodes (programmable switches)).
Regarding claim 18 Chiu/Chacon/Olnowich discloses:
a controller (Chiu: FIG. 1 storage node 106, executes all the tasks of a controller) for a distributed cache, the controller comprising:at least one memory (Chiu: FIG. 1 storage node 106, contains the memory that contains the global cache directory) storing a global cache directory for the distributed cache (Chiu: [0030], [0033] teaches the storage node having a large cache 114 housing the global cache directory.)
The remaining limitations of this controller device claim corresponds to the limitations in device claim 1 and is rejected for the same reasons mutatis mutandis.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu/Chacon/Olnowich as applied to claim 1 and 9 above and further in view of Campbell et al. (US 20200250099 A1).

Regarding claim 2 Chiu/Chacon/Olnowich discloses all the limitation of claim 1. However, Chiu/Chacon/Olnowich does not explicitly teach assigning logical identifiers to respective active client devices that have requested cache lines and checking permission levels for the client identified by the logical identifier. 
Campbell discloses:						 
 	the programmable switch of Claim 1, wherein the circuitry is further configured to:						 
 	assign logical identifiers to respective active client devices that have requested cache lines; use the assigned logical identifiers in the cache directory to indicate permission levels for the active client devices with respect to cache lines represented in the cache directory (Campbell: [0069]-[0070] teaches determining whether the thread or process accessing the virtual cache has permission to access to the alias tag identified in the virtual cache directory and accesses the cache entry if the process/thread accessing the virtual cache has permission to access the entry. Here the process/thread accessing the cache constitutes the same thing as the client accessing the cache line and to determine access permissibility of the thread/process the cache directory has to recognize/identify the host running the thread/process and therefore some mechanism similar to logical identifiers of the client needs to be assigned and saved for the clients requesting memory access).  
Chiu/Chacon/Olnowich and Campbell represent works within the same field of endeavor, namely cache storage managements. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chiu/Chacon/Olnowich in view of Campbell as it represents a combination of known prior art elements according to known methods (global cache directory scheme of Chiu/Chacon/Olnowich using logical identifier as used by Campbell) to yield a better global cache directory management system having more secure distributed caching system (see also Campbell: [0069]-[0070]).
Regarding claim 11, this is a method claim corresponding to the device claim 2, and is rejected for the same reasons mutatis mutandis.

Claims 3-4, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu/Chacon/Olnowich as applied to claim 1, 9 and 18 above and further in view of Gupta et al. (US 20210149807 A1).

Regarding claim 3 Chiu/Chacon/Olnowich teaches all the limitation of claim 1. However Chiu/Chacon/Olnowich does not teach timestamp to record all updates in each entry.
Gupta discloses:						
the programmable switch of Claim 1, wherein the circuitry is further configured to update a timestamp for the cache directory when updating the cache directory based on the received cache line request (Gupta: [0034],[0035] teaches having a timestamp for each data element in each directory entry. Gupta: [0038], [0046] teaches updating the time stamp when the directory entry is updated.).	
Chiu/Chacon/Olnowich and Gupta represent works within the same field of endeavor, namely cache storage managements. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chiu/Chacon/Olnowich in view of Gupta as it represents a combination of known prior art elements according to known methods (global cache directory scheme of Chiu/Chacon/Olnowich using timestamp recording each update in cache directory entry as used by Gupta) to yield a better global cache directory management system having more accurate cache coherency and more efficient distributed caching system (see also Gupta: [0034],[0035]).
						 
Regarding claim 4 Chiu/Chacon/Olnowich/Gupta discloses:					the programmable switch of Claim 1, wherein the circuitry is further configured to:						 
set a timeout value for resending the indication of the cache directory update to the controller (Gupta: [0044],[0049] teaches threshold timestamp value which is same as 'a set timeout value' and if the entry is not updated for threshold amount of time then some action is taken to that entry); and 
 in response to not receiving an acknowledgment from the controller before expiration of the set timeout value, resend the indication of the cache directory update to the controller (Gupta: [0044], [0049] teaches threshold timestamp value which is same as 'a set timeout value' and if the entry is not updated for threshold amount of time then some action is taken to that entry.  Applicant checks if the directory is updated (due to some cache line update) within set timeout and takes action if the set timeout expires without directory being updated. Chiu/Gupta updates directory entry if the cache content corresponding to that directory entry is accessed/updated. The logic that handles the directory update corresponding to some cache line update is the controller).  
Regarding claim 12-13, these are method claims corresponding to the device claim 3-4 and are rejected for the same reasons mutatis mutandis.

Regarding claim 19 Chiu/Chacon/Olnowich/Gupta discloses:	 
the controller of Claim 18, further comprising means for:	sending a heartbeat packet to a primary programmable switch of the plurality of programmable switches, wherein the primary programmable switch is configured to update a cache directory stored at the primary programmable switch for a subset of memory devices for the distributed cache (Chiu: [0090] teaches a node 106 detecting another node 106 failure and the detected node 106 broadcasts a "failover recovery" message to all of the remaining nodes 106. Applicant's system sends heartbeat packet which indicates the failure/unavailability of a switch/node. Chiu's system also has the mechanism to detect failure of a node/switch and sends 'failover recovery' signal similar to the heartbeat packet to other nodes/controllers (in Chiu controller is distributed in all storage nodes. Chiu: [0059]-[0060] teaches updating cache directory appropriately based on cache access request.); and	Page 44 of 46PATENTAtty. Docket No. WDA-4977-USin response to a timeout value expiring for a response from the primary programmable switch, setting a backup programmable switch to become a new primary programmable switch for the subset of memory devices (Gupta: [0044], [0049] teaches threshold timestamp value which is same as 'a set timeout value' and if the entry is not updated for threshold amount of time then some action is taken. Chiu: [0090] teaches a node 106 detecting another node 106 failure and the detected node 106 broadcasts a "failover recovery" message to all of the remaining nodes 106. Applicant uses timeout mechanism to decide another node failure and Chiu uses broadcast message to decide if primary/secondary home nodes need to switched.).  

Claims 7-8, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu/Chacon/olnowich as applied to claim 1, 9 and 18 and further in view of Rangarajan et al. (US 9442850 B1).
Regarding claim 7 Chiu/Chacon/Olnowich teaches all the limitation of claim 1. However Chiu/Chacon/Olnowich does not teach using timestamp to record versions of cache directory stored in memory.
Rangarajan discloses:	 
the programmable switch of Claim 1, wherein the circuitry is further configured to:	 
 	receive a request from the controller for a timestamp indicating a version of the cache directory stored in the at least one memory; and in response to the received request, send the timestamp to the controller indicating the version of the cache directory (Rangarajan: col 9, ln 7 - ln 37: teaches maintaining cached version of the directory contents in the form of full/partial refresh timestamps. EFG 102 accesses the refresh timestamps to determine if a refresh is needed. EFG (edge file gateway) is a server and constitutes the same thing as a controller and accessing and getting the timestamp value by EFG constitutes the same thing as controller sending a timestamp request for the cached directory and receiving the response.).  	 
Chiu/Chacon/Olnowich and Rangarajan represent works within the same field of endeavor, namely cache storage managements. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chiu/Chacon/Olnowich in view of Rangarajan as it represents a combination of known prior art elements according to known methods (global cache directory scheme of Chiu/Chacon/Olnowich using timestamp recording version of  cache directory stored in memory as used by Rangarajan) to yield a better global cache directory management system having more up-to-date cache directory in memory leading to a more reliabe distributed caching system (see also Rangarajan: col 9, ln 7 - ln 37).
Regarding claim 8 Chiu/Chacon/Olnowich/Rangarajan    discloses:	 
the programmable switch of Claim 7, wherein the circuitry is further configured to receive one or more cache directory updates from the controller based on one or more indications of updates received by the controller from at least one other programmable switch (Chiu: [0035] teaches each storage node 106 manages "modified" cache data 204 cooperatively and teaches one node/controller sending cache directory update request to another node/controller.)
Regarding claim 16 and 17, these are method claims corresponding to the device claim 7 and 8 and are rejected for the same reasons mutatis mutandis.
Regarding claim 20, this is a control device claim corresponding to the device claim 7 and is rejected for the same reasons mutatis mutandis.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu/Chacon/olnowich as applied to claim 1, 9 and 18 and further in view of Kohli (US 20200293499 A1).
Regarding claim 21 Chiu/Chacon/Olnowich teaches all the limitation of claim 18. However, Chiu/Chacon/Olnowich does not teach Software Defined Networking (SDN) controller.
Kohli teaches The controller of Claim 18, wherein the controller is a Software Defined Networking (SDN) controller (Kohli: [0026]-[0027] teaches software-defined networking (SDN) controller providing a high-level controller for configuring and managing the routing and switching infrastructure of data center and providing a logically or physically centralized controller for facilitating operation of one or more virtual networks within data center. Kohli: [0003] teaches Data centers vary greatly in size, with some public data centers containing hundreds of thousands of servers, and are usually distributed across multiple geographies.).
Chiu/Chacon/Olnowich and Kohli represent works within the same field of endeavor, namely data storage managements. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chiu/Chacon/Olnowich in view of Kohli as it represents a combination of known prior art elements according to known methods (global cache directory scheme of Chiu/Chacon/Olnowich using Software Defined Networking (SDN) controller as used by Kohli) to yield a better global cache directory management system having more secure and high performance distributed caching system (see also Kohli: [0026]-[0027]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20030028819 A1), in view of Chacon et al. (US 20190050333 A1), in view of Olnowich (US 6044438 A) and further in view of Howe (US 20050058149 A1). 
Regarding claim 22 Chiu/Chacon/Olnowich teaches all the limitation of claim 1. However, Chiu/Chacon/Olnowich do not teach the programmable switch is configured to determine end-to-end routes for packets between devices on the network. 
Howe discloses The programmable switch of Claim 1, wherein the circuitry is further configured to determine end-to-end routes for packets between devices on the network (Howe: [0899], [0943], [0965] teaches how store-and-forward messages are communicated over the standard packet network both from and to the controller, from sources 1, destinations 5, and other network elements 2, 3, 4, 32, 33, and 34. And also teaches routing end-to-end packets through switch 100. Routing packets end-to-end indicates determining end-to-end routes and determining end-to-end route is possible if the node/controller is configured to do so.)
Chiu/Chacon/Olnowich and Howe represent works within the same field of endeavor, namely data storage managements in distributed shared memory system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Chiu/Chacon/Olnowich in view of Howe as it represents a combination of known prior art elements according to known methods (cache directory scheme of Chiu/Chacon/Olnowich using end-to-end data/packet routing as used by Howe) to yield a better global cache directory management system having more secure distributed caching system (see also Howe: [0899], [0943], [0965]).

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 and email address is mohammad.hasan@uspto.gov. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138